         CASE 0:19-cv-02809-JRT-DTS Document 24 Filed 08/12/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

     SHAWN DOUGLAS HAGER,                                Civil No. 19-2809 (JRT/DTS)
                                      Plaintiff,

                       v.                          ORDER ADOPTING THE REPORT AND
                                                      RECOMMENDATION OF THE
     WASHINGTON COUNTY and the STATE OF                  MAGISTRATE JUDGE
     MINNESOTA

                                Respondents.



         Shawn Douglas Hager, J00006550 Washington County Law Enforcement
         Center, P.O. Box 3801, Stillwater, MN 55082, pro se plaintiff;

         Plaintiff Shawn Douglas Hager 1 brought an action under 42 U.S.C. § 1983, seeking

injunctive relief and damages relating to various actions by the county and state. The

Magistrate Judge issued a Report and Recommendation (“R&R”) recommending that the

Court dismiss the majority of Hager’s claims, and stay the remaining claim for damages.

Hager subsequently filed objections to the R&R. Because the Court lacks jurisdiction over

the majority of Hager’s claims, and because Younger abstention requires the Court to stay

the remaining claim for damages, the Court will overrule Hager’s objections and adopt

the Magistrate Judge’s R&R.




1
 Although Plaintiff previously requested that the Court use his preferred name and pronouns,
as of June 1, 2020, Plaintiff requests that the Court use his birth name and pronouns. (See
Letter, June 1, 2020, Docket No. 16.) The Court has done so here.


21
       CASE 0:19-cv-02809-JRT-DTS Document 24 Filed 08/12/20 Page 2 of 4




                                       BACKGROUND

        Hager is detained pending trial in state court on charges of criminal sexual conduct,

where he is currently proceeding pro se. See State v. Hager, No. 82-CR-19-0764 (Minn.

Dist. Ct.).

        Hager’s alleges that the police, public defenders, and a judge have violated his civil

rights, and demands that all criminal matters be dropped, that he be awarded $1.1 million

in reparations, as well as a host of other injunctive requests. (Compl. at 5–15, Oct. 30,

2019, Docket No 1; Letter Request, Apr. 27, 2020, Docket No. 10.) Hager also filed an

application to proceed in forma pauperis (IFP). (Oct. 30, 2019, Docket No. 2.)

        After reviewing Hager’s Complaint, Magistrate Judge David T. Schultz found that

the Court had no jurisdiction for the majority of Hager’s claims. (R&R at 11, May 4, 2020,

Docket No. 11.) As to Hager’s claims for damages relating to his pending state criminal

cases, the Magistrate Judge recommended that the Court stay the claims, per the Younger

abstention doctrine. (Id.) Accordingly, the Magistrate Judge recommended denying the

Motion for IFP as moot. (Id.)

        Hager filed a letter discussing the appropriate amount of damages requested (May

6, 2020, Docket No. 12); Objections to the R&R (May 13, 2020, Docket No. 14), and a

series of letters about the case (May 26, 2020, Docket No. 15; June 1, 2020, Docket No. 17;

June 8, 2020, Docket No. 19; June 29, 2020, Docket No. 21.) The Court interprets these

letters as additional Objections to the R&R.

                                             -2-
      CASE 0:19-cv-02809-JRT-DTS Document 24 Filed 08/12/20 Page 3 of 4




                                        DISCUSSION

I.     STANDARD OF REVIEW

       Upon the filing of an R&R by a Magistrate Judge, “a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2); accord D. Minn. LR 72.2(b)(1). “The district judge must determine de novo any

part of the magistrate judge's disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3).

II.    HAGAR’S OBJECTIONS

       Hagar generally disagrees with the R&R, and reiterates that his civil rights have

been violated.    He also discusses potential increases to the amount of damages

requested, as well as slight variations to other forms of relief requested. However, Hagar

does not provide any challenge to the R&R’s finding of jurisdictional defects in his claim—

that he may not seek injunctive relief on behalf of others, that his claims are not ripe, that

his injunctive requests are overbroad, and that his claims are barred by Younger

abstention. Nor would the Court find differently on de novo review. Furthermore, Hager

does not challenge the R&R’s finding that his claim for damages relating to the state court

proceeding must be stayed under the doctrine of Younger abstention. Although Hager is

disappointed with and disagrees with the findings of the Magistrate Judge, the Court finds




                                            -3-
     CASE 0:19-cv-02809-JRT-DTS Document 24 Filed 08/12/20 Page 4 of 4




no basis for his Objections. Accordingly, the Court will overrule Hager’s Objections and

adopt the R&R.

                                            ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, the

Court OVERRULES Hager’s Objections [Docket Nos. 11, 14, 15, 17, 19, 21] and ADOPTS

the Magistrate Judge’s Report and Recommendation dated May 4, 2020 [Docket No. 11].

      Therefore, IT IS HEREBY ORDERED that:

   1. Hager’s Complaint [Docket No. 1] is DISMISSED WITHOUT PREJUDICE to the extent

      it seeks injunctive relief.

   2. Hager’s remaining claims seeking damages are STAYED pending resolution of

      Hager’s state court cases, including State v. Hager, No. 82-CR-19-0794 (Minn. Dist.

      Ct.); and State v. Hagar, No. 82-CR-19-1558 (Minn. Dist. Ct.).

   3. Hager’s Application to Proceed in District Court Without Prepaying Fees or Costs,

      [Docket No. 2] is DENIED as moot.

   4. The Case shall be ADMINISTRATIVELY CLOSED until Hager notifies the Court that

      his state criminal cases have been resolved.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: August 12, 2020                                     s/John R. Tunheim
Minneapolis, Minnesota                                     JOHN R. TUNHEIM
                                                               Chief Judge
                                                       United States District Court


                                          -4-
